EXHIBIT 10.2 PURCHASE AND SALE AGREEMENT BETWEEN PETROHUNTER ENERGY CORPORATION AND PETROHUNTER OPERATING COMPANY AND FALCON OIL & GAS LTD. AND FALCON OIL & GAS USA, INC. DATED AUGUST 22, PURCHASE AND SALE AGREEMENT B E T W E E N: PETROHUNTER ENERGY CORPORATION - and – PETROHUNTER OPERATING COMPANY - and – FALCON OIL & GAS LTD. - and – FALCON OIL & GAS USA, INC. TABLE OF CONTENTS Page ARTICLE 1 INTERPRETATION AND GENERAL 1 1.1 Defined Terms 1 1.2 General 8 1.3 Governing Law 9 ARTICLE 2 PURCHASE AND SALE 9 2.1 Initial Transaction 9 2.2 Completion Capital Consideration 9 2.3 Nature of the Option 9 2.4 Exercise of the Option 9 2.5 Failure to Exercise the Option 10 2.6 Subsequent Transaction 10 2.7 Computing Price and Assets to Be Assigned 10 2.8 Purchaser May Become Operator 12 2.9 Satisfaction of the Subsequent Purchase Price 12 2.10 Convertible Securities 13 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 14 3.1 Representations and Warranties by PetroHunter Energy and Seller 14 3.2 Representations and Warranties by Falcon and Purchaser 17 ARTICLE 4 WARRANTY CLAIMS 19 4.1 Survival of Warranties 19 4.2 Limitations on Warranty Claims 19 ARTICLE 5 INITIAL CLOSING 20 5.1 Initial Closing 20 5.2 PetroHunter Energy and Seller Deliveries on Initial Closing 20 5.3 Falcon and Purchaser Deliveries on Initial Closing 21 5.4 Risk and Damage 22 ARTICLE 6 covenants 22 6.1 Covenants and Agreements of the Seller 22 6.2 Covenants and Agreements of the Purchaser 24 6.3 Covenants Concerning Interim New Leasing 24 -i- TABLE OF CONTENTS (continued) Page 6.4 Covenants Concerning Interim New Drilling 25 ARTICLE 7 CONDITIONS PRECEDENT 25 7.1 Conditions for the Benefit of the Purchaser to the Initial Transaction 25 7.2 Mutual Conditions Precedent to the Subsequent Transaction 26 7.3 Conditions for the Benefit of Seller to the Subsequent Transaction 27 7.4 Conditions for the Benefit of Falcon and Purchaser to the Subsequent Transaction 28 7.5 Deemed Satisfaction of Conditions to the Subsequent Transaction 29 ARTICLE 8 TERMINATION 29 8.1 Termination Before Initial Closing 29 8.2 Termination Before Subsequent Closing 29 8.3 Effect of Termination 30 ARTICLE 9 SUBSEQUENT CLOSING 31 9.1 Subsequent Closing 31 9.2 Seller Deliveries 31 9.3 Falcon and Purchaser Deliveries 32 9.4 Risk and Damage 33 ARTICLE 10 RESOLUTION OF DISPUTES 33 10.1 Arbitration-If Not Principally Related to Convertible Securities Issues 33 10.2 Arbitration – If Principally Related to Convertible Securities Issues 33 10.3 Procedures Common to Both Arbitration Fora 34 10.4 Arbitration—Mixed Issues 35 ARTICLE 11 GENERAL 35 11.1 Taxes and Fees 35 11.2 Complete Closings 35 11.3 Status of the Agreement 35 11.4 Tender 35 11.5 Specific Performance and other Remedies 36 11.6 Obligations as Covenants 36 11.7 Amendment of Agreement 36 -ii- TABLE OF CONTENTS (continued) Page 11.8 Further Assurances 36 11.9 Waiver 36 11.10 Time 36 11.11 Entire Agreement 37 11.12 Severability 37 11.13 Counterparts and Facsimile 37 11.14 Notices 37 11.15 Exclusivity 39 11.16 Confidentiality 39 11.17 Successors and Assigns 40 11.18 Enurement 40 11.19 Language 40 Exhibit A:Initial Escrow Agreement Exhibit B:Assignment and Bill of Sale (Initial Working Interests) Exhibit C:Option Exercise Form Exhibit D:Subsequent Escrow Agreement Exhibit E:Assignment and Bill of Sale (Assets) Exhibit F:Joint Operating Agreement Schedule 1:Plat of Buckskin Mesa Project Area Schedule 2:The Leases Schedule 3:The Wells Schedule 4:Material Agreements Schedule 5:Subsequent Work Program Schedule 6:Disclosure Schedule -iii- PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into this 22nd day of August, 2008, by and between PetroHunter Energy Corporation (“PetroHunter Energy”), PetroHunter Operating Company (“Seller”), Falcon Oil & Gas Ltd. (“Falcon”) and Falcon Oil & Gas USA, Inc.(“Purchaser”). PetroHunter Energy, Seller, Falcon and Purchaser may sometimes be referred to herein individually as a “Party” and collectively as the “Parties”.This Agreement is based on the following premises: WHEREAS Selleris the owner of certain interests in the Buckskin Mesa Project Area (as hereinafter defined); and WHEREAS Seller has agreed to sell portions of its interests in the Buckskin Mesa Project Area to Purchaser (as hereinafter defined) on the terms and conditions set out in this Agreement; NOW THEREFORE, in consideration of the mutual covenants and agreements set out in this Agreement and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the Parties hereto covenant and agree as follows: ARTICLE 1 INTERPRETATION AND GENERAL 1.1 Defined Terms In this Agreement, unless the subject matter or context otherwise requires: “Acceptance Date” means the last to occur of: (a) the execution and delivery of this Agreement by all Parties; and (b) written confirmation received by each Party that each other Party’s Board of Directors has approved the execution and delivery of this Agreement. “Acquisition Shares” means the Common Shares issuable upon the exercise of the Convertible
